Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Superintendent of Clinton Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Following a tier II disciplinary hearing, petitioner was found guilty of violating the prison disciplinary rule that prohibits inmates from refusing to obey a direct order. According to the misbehavior report, the precipitating incident took place in the facility’s law library where petitioner was observed giving legal advice to other inmates. The reporting correction officer directed petitioner to return -to his seat. Shortly thereafter, however, petitioner approached the law library clerk and began conversing with him. When the officer again directed petitioner *740to return to his seat, he became agitated, accused the officer of harassment and threatened to file a federal lawsuit against him. The instant disciplinary proceeding ensued.
Substantial evidence, in the form of the detailed misbehavior report and the testimony given by the correction officer who authored it, supports the determination of petitioner’s guilt (see, Matter of Pabon v Senkowski, 279 AD2d 683, 684; Matter of Faison v Senkowski, 247 AD2d 683). Petitioner’s assertion that his due process rights were violated by various alleged procedural errors and by Hearing Officer bias have been reviewed and found to be without merit (see, Matter of Cooper v Goord, 284 AD2d 844, 845).
Cardona, P.J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.